COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §

                                                §              No. 08-13-00120-CV
 IN RE: TEXAS FARMERS
 INSURANCE COMPANY,                             §         AN ORIGINAL PROCEEDING
                         Relator.               §                IN MANDAMUS
                                                §

                                                §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Angie Juarez Barill, Judge of the 346th District Court of El Paso County,

Texas, and concludes the Relator’s petition for writ of mandamus should be denied.            We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 18TH DAY OF OCTOBER, 2013.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.